NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                   Submitted January 8, 2009
                                     Decided April 2, 2009

                                              Before

                              WILLIAM J. BAUER, Circuit Judge

                              JOHN L. COFFEY, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 08‐2615

UNITED STATES OF AMERICA,                              Appeal from the United States District 
                  Plaintiff‐Appellee,                  Court for Northern District of Illinois,
                                                       Eastern Division.
       v.
                                                       No. 99 CR 397
DARREN STEEL,
                       Defendant‐Appellant.            Wayne R. Andersen,
                                                            Judge.

                                            O R D E R

    The defendant‐appellant in the above‐referenced was represented by a court‐appointed
attorney  who  filed  a  Motion  to  Withdraw  on  November  24,  2008,  pursuant  to  Anders  v.
California, 386 U.S. 737 (1967) and United States v. Edwards, 777 F.3d 364 (7th Cir. 1985).

   Upon notification, the defendant‐appellant, Darren Steel, filed an Objection to the Motion
to Withdraw on December 22, 2008.

    In  the  underlying  case,  Steel  was  charged  with  conspiracy  to  possess  with  intent  to
distribute controlled substances, possession with intent to distribute cocaine base, and use of
a telephone in a drug conspiracy in Case No. 99 CR 397.  Steel pleaded guilty to the charges and
was sentenced in 2003 to a Guidelines sentence of 324 months.  Steel appealed his sentence and
No. 08‐2615                                                                                  Page 2


his original court‐appointed counsel filed an Anders brief.  While the appeal was still pending,
the Supreme Court handed down its decision in United States v. Booker, 543 U.S. 220 (2005).  The
Seventh Circuit ordered a limited Paladino remand to the district court.  The district court judge
informed the Seventh Circuit that he would likely sentence Steel differently if asked to do so.
The Seventh Circuit remanded the case for resentencing.  Steel’s offense level was adjusted
from 38 to 36 and the district court resentenced Steel to 228 months.  The advisory Guidelines
Range based on an offense level of 36 would have been 262‐327 months.  Any issue raised by
Steel  was  waived  on  the  trial  level.    The  sentence  imposed  is  reasonable  and  below  the
Sentencing Guidelines.

    Accordingly, IT IS ORDERED that the Motion to Withdraw is GRANTED and the appeal
is DISMISSED.